ORDER

PER CURIAIM:
Defendant appeals jury convictions of one count of forcible rape, § 566.030, two counts of armed criminal action, § 571.015, and one count of assault in the first degree, § 565.050, and sentences of 30 years imprisonment for the forcible rape to be served concurrently with sentences of 20 years each for the armed criminal action counts, and a consecutive life sentence for assault in the first degree. He also appeals the denial of his Rule 29.15 postconviction motion after hearing.
The judgment of conviction is affirmed. Rule 30.25(b). The judgment denying post-conviction relief is affirmed. Rule 84.16(b).